The opinion of the court was delivered by
Johnston, J.:
E. H. Sanford brings this proceeding to reverse a judgment rendered against him, and in favor of Henry M. Weeks and Joel P. Weeks, in an action of forcible entry and detainer. The cause was tried in the district court, with a jury, upon the plaintiff’s bill of particulars, the defendants’ answer, and the plaintiff’s reply. When the plaintiff had produced his testimony, the court, on motion of defendants, held it to be insufficient, and directed a verdict in favor of the defendants. Error is assigned on this ruling.
We are unable to reach the question presented by plaintiff. The record brought to this court does not contain a copy of defendants’ answer, nor does it set forth any statement of the substance of the allegations of the answer. It does contain copies of the plaintiff’s bill and reply; and from the latter it appears that an answer was filed, and that plaintiff denied the allegation of certain counts contained in the answer, and further, that he makes no reply to other portions of the answer. We have, therefore, no means of determining what the defendants alleged in the answer, nor how much was admitted by the failure of the plaintiff to reply to a portion of the same. Without a knowledge of what were the issues between the *336parties, we cannot examine the sufficiency of the evidence. In such a case, full copies of the pleadings are not required, nor is anything more necessary than a succinct statement of the issues between the parties. In the absence of the pleadings and of any statement of the issues in controversy, the questions raised by the plaintiff cannot be considered or determined. (Transportation Co. v. Palmer, 19 Kas. 471; Shumaker v. O’Brien, 19 id. 476; Smith v. Moore, 21 id. 161; Neiswender v. James, 41 id. 463.)
The judgment of the district court will be affirmed.
All the Justices concurring.